Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,3,4,5,11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2013154432 (cited on IDS filed 9/15/22).  WO2013154432 teaches the claimed process as evidenced at pg 11:35-pg 15:5; and figs 3a, 3c, and 4.  
 	Regarding claim 1:  A method of coating a field joint (WO2013154432: field joint 20) joining uncoated ends of two pipe sections, each pipe section being coated with a parent coating (WO2013154432: coating 25) having outer surface and having at least one uncoated end, the method comprising: 
 	providing a first angular cut back (WO2013154432: portion having inclined surface 50)  in the parent coating of each pipe section, the first angular cut back being at an angle of between 20* and 45* with a manufacturing tolerance of +5*/-5*, relative to a longitudinal axis of the field joint (WO2013154432: pg 12:8-14; figs 3a, 3c, and 4); 
 	providing a second angular cut back (WO2013154432: portion having inclined surface 49) in the parent coating of each pipe section, the second angular cut back being positioned further from the field joint than the first angular cut back (WO2013154432: figs 3a,3c, and 4); 
 	the first and second angular cut backs resulting in the parent coating having a stepped profile, a step in the stepped profile being defined between the first and second angular cut backs, the step being substantially parallel to the longitudinal axis of the field joint, the step being at a thickness of less than about one third of the thickness of the parent coating (WO2013154432: pg 12:18-19; figs 3a,3c, and 4); and 
 	injection moulding a field joint coating over the uncoated ends and the first and second angular cut backs, the field joint coating being moulded to have an upstand that is less than or equal to about 5mm (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4) .  
 	Regarding claim 2: The method of claim 1 wherein the first angular cut back is at an angle of about 30 ± 50 relative to the longitudinal axis of the field joint and wherein the step is substantially free of indentations (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 3: The method of claim 1 wherein the second angular cut back is at an angle of between 20* and 45* with a manufacturing tolerance of +5°/-5°, relative to the longitudinal axis of the field joint (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 4: The method of claim 3 wherein the second angular cut back is at an angle of about 30 ± 50 relative to the longitudinal axis of the field joint (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 5: The method of claim 1 wherein the field joint coating is injection moulded polypropylene (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 6: The method of claim 1 wherein the upstand is about Omm (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).
 	Regarding claim 10: The method of claim 1 further comprising positioning a mould about the first and second cut backs, and injecting moulding the field joint coating into the mould (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 11: The method of claim 1 further comprising pre-treating exposed surfaces of the field joint prior to injection moulding the field joint coating (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013154432 as applied to claim 1 above.  The above teachings of WO2013154432 are incorporate hereinafter.  
 	Regarding claim 7, WO2013154432 does not explicitly teach the length of the step.  The specific length between the end faces is a mere obvious matter of choice dependent on the desired final product.  Since the claimed length between end faces is well-known in the field joint art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the length between the end faces of WO2013154432 to have the claimed length in order to increase the amount of surface for bonding.  
 	Regarding claim 8, WO2013154432 does not explicitly teach the depth or thickness of the second cut back. The specific depth of a cut back is a mere obvious matter of choice dependent on the desired final product.  Further, cut back depth is well-known in the bonding art as an important bonding parameter and the desired depth would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed cut back depth is generally well-known in the bonding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the depth of the second cut back of WO2013154432 at the claimed value in order to ensure enough surface bonding area for sufficient bonding between the insulation layer and the field joint coating.  
 	Regarding claim 10, WO2013154432 does not explicitly teach how the cut backs are made.  It is well-known in the field joint art to use a grinding or lathing process to cut the thermal insulation layer in preparation of making a joint.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a grinding or lathing process to cut the end parts of WO2013154432 in order to facilitate molding and reduce molding complexity.

Claim(s) 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2013154432 (cited on IDS filed 9/15/22) in view of Jackson et al (US2011/0297316).
	Regarding claim 12, WO2013154432 teaches:  A method of coating a field joint (WO2013154432: field joint 20) joining uncoated ends of two pipe sections, each pipe section being coated with a parent coating (WO2013154432: coating 25) having outer surface and having at least one uncoated end, the method comprising: 
 	providing a first angular cut back (WO2013154432: portion having inclined surface 50)  in the parent coating of each pipe section, the first angular cut back being at an angle of between 20* and 45* with a manufacturing tolerance of +5*/-5*, relative to a longitudinal axis of the field joint (WO2013154432: pg 12:8-14; figs 3a, 3c, and 4); 
 	providing a second angular cut back (WO2013154432: portion having inclined surface 49) in the parent coating of each pipe section, the second angular cut back being positioned further from the field joint than the first angular cut back (WO2013154432: figs 3a,3c, and 4); 
 	the first and second angular cut backs resulting in the parent coating having a stepped profile, a step in the stepped profile being defined between the first and second angular cut backs, the step being substantially parallel to the longitudinal axis of the field joint, the step being at a thickness of less than about one third of the thickness of the parent coating (WO2013154432: pg 12:18-19; figs 3a,3c, and 4); and 
 	injection moulding a field joint coating over the uncoated ends and the first and second angular cut backs, the field joint coating being moulded to have an upstand that is less than or equal to about 5mm (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4) .  
  	However, WO2013154432 does not teach the step at a height which is from about 8 to about 20 mm less than the height of the parent coating.  Jackson et al teach a field joint coating, wherein the conventional thickness of a parent coating on the pipes is 15-150mm (paragraph 01034).  Since WO2013154432 and Jackson et al are analogous with respect to field joint coatings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the step of WO2013154432 at the claimed height since Jackson et al teaches the conventional thickness of a parent coating is 15-150mm and WO2013154432 teaches positioning the step at the height about one third of the thickness of the parent coating.  
   	Regarding claim 13: The method of claim 12 wherein the first angular cut back is at an angle of about 30 ± 50 relative to the longitudinal axis of the field joint and wherein the step is substantially free of indentations (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 14: The method of claim 12 wherein the second angular cut back is at an angle of between 20* and 45* with a manufacturing tolerance of +5°/-5°, relative to the longitudinal axis of the field joint (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 15: The method of claim 14 wherein the second angular cut back is at an angle of about 30 ± 50 relative to the longitudinal axis of the field joint (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 16: The method of claim 12 wherein the field joint coating is injection moulded polypropylene (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 17: The method of claim 12 wherein the upstand is about Omm (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).
	Regarding claim 18, WO2013154432 does not explicitly teach the length of the step.  The specific length between the end faces is a mere obvious matter of choice dependent on the desired final product.  Since the claimed length between end faces is well-known in the field joint art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the length between the end faces of WO2013154432 to have the claimed length in order to increase the amount of surface for bonding.  
 	Regarding claim 19, WO2013154432 does not explicitly teach the depth or thickness of the second cut back. The specific depth of a cut back is a mere obvious matter of choice dependent on the desired final product.  Further, cut back depth is well-known in the bonding art as an important bonding parameter and the desired depth would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filing date of the invention.  Further, the claimed cut back depth is generally well-known in the bonding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to set the depth of the second cut back of WO2013154432 at the claimed value in order to ensure enough surface bonding area for sufficient bonding between the insulation layer and the field joint coating.  
 	Regarding claim 20, WO2013154432 does not explicitly teach how the cut backs are made.  It is well-known in the field joint art to use a grinding or lathing process to cut the thermal insulation layer in preparation of making a joint.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a grinding or lathing process to cut the end parts of WO2013154432 in order to facilitate molding and reduce molding complexity. 
	Regarding claim 21: The method of claim 12 further comprising positioning a mould about the first and second cut backs, and injecting moulding the field joint coating into the mould (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).  
 	Regarding claim 22: The method of claim 12 further comprising pre-treating exposed surfaces of the field joint prior to injection moulding the field joint coating (WO2013154432: pg 11:35-pg 15:5; and figs 3a, 3c, and 4).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11155013. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims of USPN 11155013 fully encompass the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744